DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the claims filled on 10/18/2022 that has been entered, wherein claims 1-20 are pending and claims 6-7 are withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2019/0050621 A1)  in view of Zeng et al. (US 2020/0203468 A1) both of record.
Regarding claim 1, Xu teaches a display device(Fig. 8), comprising: 
a substrate(821) including a display area having a plurality of pixel areas(Fig. 10) 
a light-blocking layer(211, 822, ¶0093-94, ¶0099, Fig. 10) disposed on a first surface of the substrate(821) and comprising light transmissive areas(801, 802, ¶0094) to allow incident light to pass therethrough; 
a circuit-element layer(11, ¶0069) disposed on the light-blocking layer(211, 822, ¶0093-94, ¶0099, Fig. 10) and comprising a plurality of conductive layers(gate metal layer, active layer, ¶0069) including a semiconductor layer(active layer, ¶0069) in the display area; 
a light-emitting element layer(13,14,15,16, ¶0068) disposed on the circuit-element layer(11, ¶0069) and including light-emitting elements(14,15,16, ¶0068); and 
a sensor layer(31, ¶0099) disposed on a second surface of the substrate(821) opposing the first surface to sense the light passing through the light transmissive areas(801, 802, ¶0094), 
wherein the light-blocking layer(211, 822, ¶0093-94, ¶0099, Fig. 10) is electrically coupled to at least one of the plurality of conductive layers(gate metal layer, active layer, ¶0069), and disposed between the semiconductor layer(active layer, ¶0069) and the sensor layer(31, ¶0099).

Xu is silent in regards to a non-display area surrounding at least one side of the display area.

Zeng teaches a display device(Fig. 5), comprising a non-display area(BA) surrounding at least one side of the display area(AA). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu, to include a non-display area surrounding at least one side of the display area, as taught by Xu, in order to have an area for a positive power supply bus(¶0055).

Regarding claim 2, Xu teaches the display device according to claim 1, but is silent in regards to the light-blocking layer(211, 822, ¶0093-94, ¶0099, Fig. 10) is configured to receive power through the at least one of the plurality of conductive layers(gate metal layer, active layer, ¶0069).

Zeng teaches a display device(Fig. 9), wherein the light-blocking layer(30, ¶0071 ) is configured to receive power(¶0073) through the at least one of the plurality of conductive layers(DL, C12, C11 T, ¶0069, ¶0072). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu, so that the light-blocking layer is configured to receive power through the at least one of the plurality of conductive layers, as taught by Zeng, so that in the positive power signal transmission path, the light-shielding conductive layer may act as a parallel resistance of the first power signal lines, thus reducing the impedance of the transmission line of the positive power signal and the voltage drop gradient of the positive power signal, and improving the uniformity of the positive power signal in the display panel may be improved(¶0057).

Regarding claim 3, Xu teaches the display device according to claim 2, but is silent in regards to the plurality of conductive layers(gate metal layer, active layer, ¶0069) comprises a power line extending in one direction and configured to receive the power.

Zeng teaches a display device(Fig. 9), wherein the plurality of conductive layers(DL, C12, C11 T, ¶0069, ¶0072) comprises a power line(DL, ¶0073) extending in one direction and configured to receive the power(¶0073). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu, so that the plurality of conductive layers comprises a power line extending in one direction and configured to receive the power, as taught by Zeng, so that in the positive power signal transmission path, the light-shielding conductive layer may act as a parallel resistance of the first power signal lines, thus reducing the impedance of the transmission line of the positive power signal and the voltage drop gradient of the positive power signal, and improving the uniformity of the positive power signal in the display panel may be improved(¶0057).

Regarding claim 14, Xu teaches the display device according to claim 3, but is silent in regards to the light-blocking layer(211, 822, ¶0093-94, ¶0099, Fig. 10) is electrically coupled to the power line through a contact hole in the display area.

Zeng teaches a display device(Fig. 9), wherein the light-blocking layer(30, ¶0071 ) is electrically coupled(¶0073) to the  power line(DL, ¶0073) through a contact hole(K1, contact hole with DL) in the display area(AA, Fig. 5 ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu, so that the light-blocking layer is electrically coupled to the  power line through a contact hole in the display area, as taught by Zeng, so that in the positive power signal transmission path, the light-shielding conductive layer may act as a parallel resistance of the first power signal lines, thus reducing the impedance of the transmission line of the positive power signal and the voltage drop gradient of the positive power signal, and improving the uniformity of the positive power signal in the display panel may be improved(¶0057).

Regarding claim 15, Xu teaches the display device according to claim 14, wherein the semiconductor layer(active layer, ¶0069) comprises an active pattern(active layer, ¶0069) forming at least one transistor(¶0069), and the plurality of conductive layers(gate metal layer, active layer, ¶0069) in the display area further comprises: a first gate layer comprising a gate electrode(gate metal layer, ¶0069) overlapping the active pattern(active layer, ¶0069).
 
Xu is silent in regards to a second gate layer comprising at least one capacitor electrode; and a source-drain layer comprising the power line and a conductive line coupled to the active pattern.

Zeng teaches a display device(Fig. 9),  comprising a second gate layer(C12, C11 ¶0069) comprising at least one capacitor electrode(C11, ¶0069); and a source-drain layer(S, D, DL, ¶0069, ¶0072) comprising the  power line(DL, ¶0073) and a conductive line(S, D, ¶0069, ¶0072) coupled to the active pattern(A, ¶0067).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu, to include a second gate layer comprising at least one capacitor electrode; and a source-drain layer comprising the  power line and a conductive line coupled to the active pattern, as taught by Zeng, so that in the positive power signal transmission path, the light-shielding conductive layer may act as a parallel resistance of the first power signal lines, thus reducing the impedance of the transmission line of the positive power signal and the voltage drop gradient of the positive power signal, and improving the uniformity of the positive power signal in the display panel may be improved(¶0057).

Regarding claim 16, Xu teaches the display device according to claim 15, but is silent in regards to the contact hole comprises a first contact hole and a second contact hole, and the second gate layer further comprises a connector electrically coupled to the light-blocking layer(211, 822, ¶0093-94, ¶0099, Fig. 10) through the first contact hole and electrically coupled to the power line through the second contact hole.

Zeng teaches a display device(Fig. 9), wherein the contact hole(K1, contact hole with DL) comprises a first contact hole(K1) and a second contact hole(contact hole with DL), and the second gate layer(C12, C11 ¶0069) further comprises a connector(C12, ¶0069) electrically coupled to the light-blocking layer(30, ¶0071 ) through the first contact hole(K1) and electrically coupled to the power line(DL, ¶0073) through the second contact hole(contact hole with DL). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu, so that wherein the contact hole comprises a first contact hole and a second contact hole, and the second gate layer further comprises a connector electrically coupled to the light-blocking layer through the first contact hole and electrically coupled to the power line through the second contact hole, as taught by Zeng, so that in the positive power signal transmission path, the light-shielding conductive layer may act as a parallel resistance of the first power signal lines, thus reducing the impedance of the transmission line of the positive power signal and the voltage drop gradient of the positive power signal, and improving the uniformity of the positive power signal in the display panel may be improved(¶0057).

Regarding claim 20, Xu teaches the display device according to claim 1, wherein the light transmissive areas(801, 802, ¶0094) comprise pinholes(Fig. 9).

Claims 4-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2019/0050621 A1) and Zeng et al. (US 2020/0203468 A1) as applied to claim 1 above, further in view of Kubota et al. (US 2008/0197778 A1) all of record.
Regarding claim 4, Xu, in view of Zeng, teaches the display device according to claim 3, but is silent in regards to the light-blocking layer(211, 822, ¶0093-94, ¶0099, Fig. 10) is electrically coupled to the power line through at least one contact hole in the non-display area.

Kubota teaches a display device(Fig. 4) wherein the light-blocking layer(150, ¶0048) is electrically coupled(¶0058) to the power line(140, ¶0058) through at least one contact hole(contact hole, ¶0058) in the non-display area(B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu, so that the light-blocking layer is electrically coupled to the power line through at least one contact hole in the non-display area, as taught by Kubota, in order to suppress generation of a photoelectric current because of light that enters the peripheral circuit(¶0048).

Regarding claim 5, Xu teaches the display device according to claim 3, but is silent in regards to the light-blocking layer(211, 822, ¶0093-94, ¶0099, Fig. 10) comprises at least one extension part extending from at least one portion of a periphery of the light-blocking layer(211, 822, ¶0093-94, ¶0099, Fig. 10) towards a perimeter of the substrate(821) and disposed adjacent to the power line in the non-display area.

Kubota teaches a display device(Fig. 4) wherein the light-blocking layer(150, ¶0048) comprises at least one extension part(150b, ¶0058) extending from at least one portion of a periphery of the light-blocking layer(150, ¶0048) towards a perimeter of the substrate(10) and disposed adjacent to the  power line(140, ¶0058) in the non-display area(B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu, so that the light-blocking layer comprises at least one extension part extending from at least one portion of a periphery of the light-blocking layer towards a perimeter of the substrate and disposed adjacent to the  power line in the non-display area, as taught by Kubota, in order to suppress generation of a photoelectric current because of light that enters the peripheral circuit(¶0048).

Regarding claim 6, Xu, in view of Zeng,  teaches the display device according to claim 5, but is silent in regards to the at least one extension part is electrically coupled to the power line through at least one contact hole in the non-display area.

Kubota teaches a display device(Fig. 4) wherein the least one extension part(150b, ¶0058) is electrically coupled to the  power line(140, ¶0058) through at least one contact hole(contact hole, ¶0058) in the non-display area(B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu, so that the at least one extension part is electrically coupled to the power line through at least one contact hole in the non-display area, as taught by Kubota, in order to suppress generation of a photoelectric current because of light that enters the peripheral circuit(¶0048).

Regarding claim 9, Xu, in view of Zeng,  teaches the display device according to claim 6, but is silent in regards to the power line comprises a protrusion pattern configured to protrude towards the at least one extension part of the light-blocking layer(211, 822, ¶0093-94, ¶0099, Fig. 10) to overlap the extension part, and the protrusion pattern is electrically coupled to the at least one extension part through the at least one contact hole.

Kubota teaches a display device(Fig. 4) wherein the power line(140, ¶0058)  comprises a protrusion pattern(protruding fingers of U shaped 140 running parallel to 100a, 100B, Fig. 1a, ¶0046) configured to protrude towards the at least one extension part(150b, ¶0058) of the light-blocking layer(150, ¶0048) to overlap the extension part(150b, ¶0058), and the protrusion pattern(protruding fingers of U shaped 140 running parallel to 100a, 100B, Fig. 1a, ¶0046) is electrically coupled(¶0058) to the at least one extension part(150b, ¶0058) through the at least one contact hole(contact hole, ¶0058). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu, so that the power line comprises a protrusion pattern configured to protrude towards the at least one extension part of the light-blocking layer to overlap the extension part, and the protrusion pattern is electrically coupled to the at least one extension part through the at least one contact hole, as taught by Kubota, in order to suppress generation of a photoelectric current because of light that enters the peripheral circuit(¶0048).

Regarding claim 19, Xu, in view of Zeng,  teaches the display device according to claim 1, but is silent in regards to the plurality of conductive layers(gate metal layer, active layer, ¶0069) comprises light transmissive holes overlapping the light transmissive areas(801, 802, ¶0094).
Kubota teaches a display device(Fig. 4) wherein the plurality of conductive layers(40, 50, 60 ¶0050) comprises light transmissive holes(holes between adjacent 60) overlapping the light transmissive areas(gaps between adjacent 150a). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu, so that the plurality of conductive layers comprises light transmissive holes overlapping the light transmissive areas, as taught by Kubota, in order to suppress generation of a photoelectric current because of light that enters the peripheral circuit(¶0048).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2019/0050621 A1), Zeng et al. (US 2020/0203468 A1), and Kubota et al. (US 2008/0197778 A1) as applied to claims 1 and 5 above, further in view of Kang et al. (US 2018/0182985 A1) all of record.
Regarding claim 10, Xu, in view of Zeng and Kubota, teaches the display device according to claim 5, but is silent in regards to non-display area comprises: 
a pad area comprising pads to be coupled to an external controller; 
a bending area adjacent to the pad area and bendable about a bending axis; and 
a wiring area interposed between the bending area and the display area, and wherein the plurality of conductive layers(gate metal layer, active layer, ¶0069) further comprises a plurality of lines in the wiring area, and the plurality of lines and the power line extend from the pads to the display area.
Zeng, teaches the display device(Fig. 5) wherein the non-display area(BA, Fig. 5 ) comprises: a pad area(DB) comprising pads(ends of DL lines) to be coupled to an external controller(integrated circuit chip, not illustrated, ¶0056, Fig. 5); and a wiring area(area of BA between DB and AA, Fig. 5), and wherein the plurality of conductive layers(DL, C12, C11 T, ¶0069, ¶0072) the power line(DL, ¶0073) extend from the pads(ends of DL lines) to the display area(AA, Fig. 5 ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu, so that the non-display area comprises: a pad area comprising pads to be coupled to an external controller; and a wiring area, and wherein the plurality of conductive layers the power line extend from the pads to the display area, as taught by Zeng, so that in the positive power signal transmission path, the light-shielding conductive layer may act as a parallel resistance of the first power signal lines, thus reducing the impedance of the transmission line of the positive power signal and the voltage drop gradient of the positive power signal, and improving the uniformity of the positive power signal in the display panel may be improved(¶0057).

Xu and Zeng are silent in regards to a bending area adjacent to the pad area(DB) and bendable about a bending axis; and a wiring area interposed between the bending area and the display area, wherein the plurality of conductive layers further comprises a plurality of lines in the wiring area, and the plurality of lines extend from the pads to the display area.

Kubota teaches a display device(Fig. 1) wherein the plurality of conductive layers(112, 113, 40, 50, 60 ¶0050, ¶0052)  further comprises a plurality of lines(112, 113, ¶0052)   in the wiring area(area of B between A and 200), and the plurality of lines(112, 113, ¶0052) extend from the pads(ends of 140, 130, 112, 113) to the display area(A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu, so that the plurality of conductive layers further comprises a plurality of lines in the wiring area, and the plurality of lines extend from the pads to the display area, as taught by Kubota, in order to suppress generation of a photoelectric current because of light that enters the peripheral circuit(¶0048).

Xu, Zeng and Kubota are silent in regards to a bending area adjacent to the pad area and bendable about a bending axis, a wiring area interposed between the bending area and the display area.

Kang teaches a display device(Fig. 1) comprising a bending area(BA, ¶0041) adjacent to the pad area(PA, ¶0041) and bendable about a bending axis(¶0048, Fig. 3); and a wiring area(area of ZA between DA and BA, ¶0050) interposed between the bending area(BA, ¶0041) and the display area(DA). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu, to include a bending area adjacent to the pad area and bendable about a bending axis; and a wiring area interposed between the bending area and the display area, as taught by Kang in order to reduce a size of the non-display area which is visible to the user and to implement a narrow bezel(¶0048).

Regarding claim 11, Xu, in view of Zeng, teaches the display device according to claim 10, but is silent in regards to the at least one extension part is electrically coupled to the power line through at least one contact hole in the wiring area.

Kubota teaches a display device(Fig. 4) wherein the least one extension part(150b, ¶0058) is electrically coupled to the  power line(140, ¶0058) through at least one contact hole(contact hole, ¶0058) in the wiring area(area of B between A and 200). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu, so that the at least one extension part is electrically coupled to the power line through at least one contact hole in the in the wiring area, as taught by Kubota, in order to suppress generation of a photoelectric current because of light that enters the peripheral circuit(¶0048).

Regarding claim 12, Xu, in view of Zeng,  teaches the display device according to claim 10,  but is silent in regards to the power line has a width greater than that of the plurality of lines in the wiring area.

Kubota teaches a display device(Fig. 1) wherein the power line(140, ¶0058) has a width greater(Fig. 1) than that of the plurality of lines(112, 113, ¶0052) in the wiring area(area of B between A and 200). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu, so that the power line has a width greater than that of the plurality of lines in the wiring area, and the plurality of lines extend from the pads to the display area, as taught by Kubota, in order to suppress generation of a photoelectric current because of light that enters the peripheral circuit(¶0048).

Regarding claim 13, Xu, in view of Zeng,  teaches the display device according to claim 10, but is silent in regards to the non-display area further comprises a dummy area adjacent to the display area, the display area being disposed between the dummy area and the wiring area, and wherein the at least one extension part is disposed in at least one of the wiring area and the dummy area.

Zeng teaches a display device(Fig. 5), wherein the non-display area(BA, Fig. 5 ) further comprises a dummy area(area of BA opposite AA of DB) adjacent to the display area(AA, Fig. 5 ), the display area(AA, Fig. 5 ) being disposed between the dummy area(area of BA opposite AA of DB) and the wiring area(area of BA between DB and AA, Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wu, so that the non-display area further comprises a dummy area adjacent to the display area, the display area being disposed between the dummy area and the wiring area, as taught by Zeng, so that in the positive power signal transmission path, the light-shielding conductive layer may act as a parallel resistance of the first power signal lines, thus reducing the impedance of the transmission line of the positive power signal and the voltage drop gradient of the positive power signal, and improving the uniformity of the positive power signal in the display panel may be improved(¶0057).

Xu and Zeng is silent in regards to the at least one extension part is disposed in at least one of the wiring area and the dummy area.

Kubota teaches a display device(Fig. 4) wherein the least one extension part(150b, ¶0058) is disposed in at least one of the wiring area(area of B between A and 200) and the dummy area. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu, so that the at least one extension part is disposed in at least one of the wiring area and the dummy area, as taught by Kubota, in order to suppress generation of a photoelectric current because of light that enters the peripheral circuit(¶0048).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2019/0050621 A1) and Zeng et al. (US 2020/0203468 A1) and as applied to claim 1 above, further in view of Imamura et al. (US 7663306 B1) all of record.
Regarding claim 17, Xu, in view of Zeng,  teaches the display device according to claim 16, but is silent in regards to the connector is a bridge pattern that comprises: a first area extending in parallel to the power line; and a second area extending from a first end of the first area in a direction perpendicular to the first area.

Zeng teaches a display device(Fig. 9), wherein the connector(C12, ¶0069) comprises: 
a first area(C12) extending in parallel to the power line(DL, ¶0073). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu, so that the connector comprises: a first area extending in parallel to the power line, as taught by Zeng, so that in the positive power signal transmission path, the light-shielding conductive layer may act as a parallel resistance of the first power signal lines, thus reducing the impedance of the transmission line of the positive power signal and the voltage drop gradient of the positive power signal, and improving the uniformity of the positive power signal in the display panel may be improved(¶0057).

Xu and Zeng are silent in regards to the connector is a bridge pattern that comprises: a first area extending in parallel to the power line; and a second area extending from a first end of the first area in a direction perpendicular to the first area.

Imamura teaches a display device(Fig. 4) wherein the connector(61b over and in 11b) is a bridge pattern(wherein 61b is a bridge between 61c and 61a)  that comprises: 
a first area(61b above layer 41) extending in parallel to the power line(61c); and a second area(area of 61b inside of 11b) extending from a first end of the first area(61b above layer 41) in a direction perpendicular to the first area(61b above layer 41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu, so that the connector is a bridge pattern that comprises: a first area extending in parallel to the power line; and a second area extending from a first end of the first area in a direction perpendicular to the first area, as taught by Imamura, so that the substantial cross-sectional area can be significantly increased and the resistance of the power line can be further decreased so that a wire structure highly resistant to line breaking can be obtained(col. 14, lines 28-38).

Regarding claim 18, Xu, in view of Zeng,  teaches the display device according to claim 17, but is silent in regards to the first area overlaps the power line and is electrically coupled to the first contact hole and the second contact hole.


Zeng teaches a display device(Fig. 9), wherein the first area(C12) overlaps the power line(DL, ¶0073) and is electrically coupled to the first contact hole(K1) and a second contact hole(contact hole with DL). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu, so that the first area overlaps the power line and is electrically coupled to the first contact hole and a second contact hole, as taught by Zeng, so that in the positive power signal transmission path, the light-shielding conductive layer may act as a parallel resistance of the first power signal lines, thus reducing the impedance of the transmission line of the positive power signal and the voltage drop gradient of the positive power signal, and improving the uniformity of the positive power signal in the display panel may be improved(¶0057).

Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered but they are moot because of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892